FIRST AMENDMENT TO THE DISTRIBUTION AGREEMENT THIS FIRST AMENDMENT, dated as of February 19, 2015, to the Distribution Agreement dated as of July 10, 2013 (the “Agreement”) is entered into by and between Bridge Builder Trust, a Delaware business trust (the “Trust”) and Quasar Distributors, LLC, a Delaware limited liability company (the “Distributor.”) WHEREAS, the parties to the Agreement desire to amend the Agreement in the manner set forth herein; and WHEREAS, the parties to the Agreement desire to add additional series of the Trust as funds covered by the Agreement. NOW THEREFORE, pursuant to section 14 of the Agreement, the parties hereby amend the Agreement as follows: Exhibit A of the Agreement, the list of funds, shall be amended and replaced in its entirety by the Amended Exhibit A (“Amended Exhibit A”) attached hereto. The Agreement, as amended hereby, shall remain in full force and effect. IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be executed by a duly authorized officer on one or more counterparts as of the date first above written. BRIDGE BUILDERTRUST QUASAR DISTRIBUTORS, LLC By: /s/ Joseph C. Neuberger By: /s/ James Schoenike Printed Name: Joseph C. Neuberger Printed Name:James Schoenike Title:President Title:President 2015 - Final 1 Amended Exhibit A to the Distribution Agreement – Bridge Builder Trust Separate Series of Bridge Builder Trust Fund Names Names of Series Bridge Builder Bond Fund Bridge Builder Large Cap Growth Fund Bridge Builder Large Cap Value Fund Bridge Builder Small/Mid Cap Growth Fund Bridge Builder Small/Mid Cap Value Fund Bridge BuilderInternational Fund Bridge Builder Core Plus Bond Fund Bridge Builder Municipal Bond Fund 2
